ALLSTATE LIFE INSURANCE COMPANY Supplement Dated August 5, 2016, to the Following Prospectuses: RightFit, dated March 10, 2015 ChoiceRate Annuity, dated October 29, 2014 Scheduled Asset Manager Annuity, dated October 29, 2014 Custom Plus Annuity, dated November 11, 2014 Custom Annuity, dated November 11, 2014 Choice Plus Annuity, dated November 11, 2014 On August 5, 2016, our home office address will change. Your prospectus is amended to replace all references to our old home office address with our new home office address, shown below.Please keep this information with your prospectus or in a safe place. Our new home office address is as follows: Allstate Life Insurance Company 3075 Sanders Road Northbrook, IL 60062-7127
